DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, -12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US PgPub #2015/0308534).
For Claim 1, figure 5 of Smith ‘534 discloses a transmission support (502) configured for securing a transmission on a roof of a rotorcraft cabin, the transmission support comprising: two side beams each including: a roof beam portion extending along a longitudinal direction and configured to be secured to structural elements of the rotorcraft cabin, the two side beams spaced apart from each other along a transverse direction perpendicular to the longitudinal direction, and a pylon beam portion extending from the roof beam portion toward the other of the side means, the pylon beam portion configured to engage the transmission upon the transmission being received between the side beams; and cross beams extending between and interconnecting the two side beams, the cross beams spaced apart from each other along the longitudinal direction; wherein the side beams and cross beams are part of a monolithic one piece structure.
For Claim 2, figure 5 of Smith ‘534 discloses that each of the two side beams, the roof beam portion has a horizontal flange disposed on top of a body such as to define a t-shaped cross section, the horizontal flange further defining part of the pylon beam portion, the pylon beam portion further including pylon beam bodies extending downwardly from the horizontal flange and spaced apart from each other along the longitudinal direction, the pylon beam bodies extending from the body of the roof beam portion toward the other of the two side beams.
For Claim 3, figure 5 of Smith ‘534 discloses that for each of the two side beams, the horizontal flange defines a transmission securing interface for attaching the transmission to the pylon beam portion.
For Claim 8, figure 5 of Smith ‘534 discloses that each of the two side beams further has a beam body spaced apart from the pylon beam portion along the longitudinal direction, the beam body extending downwardly from a horizontal flange disposed on top of a body of the roof beam portion and extending from the body of the roof beam portion toward the other of the two side beams, the beam body configured for supporting components of the rotorcraft.
For Claim 9, figure 5 of Smith ‘534 discloses that each of the cross beams is secured to the two side beams via the pylon beam portions.
For Claim 10, figure 5 of Smith ‘534 discloses a monolithic transmission support configured for securing a transmission on a roof of a rotorcraft cabin, the monolithic transmission support comprises two side beams spaced apart from each other along a transverse direction and interconnected to each other via cross beams, the cross beams spaced apart from each other along a longitudinal direction, the longitudinal direction perpendicular to the transverse direction, each of the two side beams including a roof beam portion configured to be received on the roof and to be secured to structural elements of the rotorcraft cabin and a pylon beam portion configured to engage the transmission upon the transmission being received between the side beams, the pylon beam portion protruding from the roof beam portion.
For Claim 11, figure 5 of Smith ‘534 discloses that each of the two side beams, the roof beam portion has a horizontal flange disposed on top of a body such as to define a t-shaped cross section, the horizontal flange further defining part of the pylon beam portion, the pylon beam portion further including pylon beam bodies extending downwardly from the horizontal flange and spaced apart from each other along the longitudinal direction, the pylon beam bodies extending from the body of the roof beam portion toward the other of the two side beams.
For Claim 12, figure 5 of Smith ‘534 discloses that for each of the two side beams, the horizontal flange defines a transmission securing interface for attaching the transmission to the pylon beam portion.
For Claim 17, figure 5 of Smith ‘534 discloses that each of the two side beams further has a beam body spaced apart from the pylon beam portion along the longitudinal direction, the beam body extending downwardly from a horizontal flange disposed on top of a body of the roof beam portion and extending from the body of the roof beam portion toward the other of the two side beams, the beam body configured for supporting components of the rotorcraft.
For Claim 18, figure 5 of Smith ‘534 discloses that each of the cross beams is secured to the two side beams via the pylon beam portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PgPub #2015/0308534).  While Smith ‘534 is silent about attachment members connected to and adjacent the ends of the side beams, however the Examiner takes Official Notice that it is well known in the art to use attachment members to connect a transmission support to and thru the roof so as to connect the transmission to the rotorcraft.  Therefore it would have been well known in the art at the time of the invention to modify Smith ‘534 with attachment members so as to connect the support to the rotorcraft.

Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PgPub #2015/0308534) as applied to claims 1 and 10 above, and further in view of Tessier (US PgPub #2017/0072598).  While Smith ’534 discloses that the transmission support is a monolith it is silent about it being a composite carbon fibers.  However, figures 1-2 and paragraph [0025] of Tessier ‘598 teach monolithic composites with carbon fibers for rotorcraft design.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Smith ‘534 with the composite monolith of Tessier ‘598 in order to create a strong, lightweight system that did not have joints which create weaknesses in the structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/14/2021